Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered September 26, 2011, which, inter alia, granted defendant the City’s motion to deem it in compliance with a prior order, unanimously affirmed, without costs.
Having certified that discovery was complete, plaintiffs are barred from challenging the motion court’s determination that the City fully complied with the March 24, 2011 order by producing two knowledgeable witnesses (see Bookazine Co. v J & A Bindery, 61 AD2d 919, 919 [1st Dept 1978]). Concur — Tom, J.E, Mazzarelli, Saxe, Moskowitz and Manzanet-Daniels, JJ.